Order, Supreme Court, New York County (Diane Lebedeff, J.), entered June 27, 1989, which denied plaintiffs motion for renewal and reargument of a prior motion, unanimously affirmed. Order of the same court and Justice, entered March 21, 1989, which granted defendants’ motion to dismiss plaintiffs complaint on the grounds that plaintiff lacked in personam jurisdiction over defendants, unanimously affirmed, without costs.
Plaintiff, a New York resident injured in defendants’ casino in Atlantic City, asserts jurisdiction over the defendant foreign corporations claiming defendants were engaged in a continuous and systematic course of doing business here so as to warrant a finding of "presence” in this jurisdiction. (Frummer v Hilton Hotels Intl., 19 NY2d 533, rearg denied 20 NY2d 758, cert denied 389 US 923.) However, we have previously held that the mere listing of a telephone number and address in a local directory, by itself, is an insufficient basis upon which to predicate a finding of "presence” pursuant to CPLR 301. (Sullivan v Firth & Foster Co., 199 App Div 99, 100-101.) In light of the foregoing, we reject plaintiffs arguments on appeal. Concur—Sullivan, J. P., Carro, Rosenberger, Ellerin and Kupferman, JJ.